
	
		II
		111th CONGRESS
		1st Session
		S. 928
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2009
			Mr. Pryor (for himself
			 and Mr. Corker) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To enhance disclosures regarding the use of funds under
		  the Troubled Asset Relief Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 TARP Accountability Act of
			 2009.
		2.Enhanced
			 reporting on use of TARP fundsSection 105 of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5215(a)) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (2),
			 by striking and at the end;
				(B)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(4)a detailed report
				on the use of capital investments by each financial institution,
				including—
							(A)a narrative
				response, in a form and on a date to be established by the Secretary,
				specifically outlining, with respect to the financial institution—
								(i)the original
				intended use of the TARP funds;
								(ii)whether the TARP
				funds are segregated from other institutional funds;
								(iii)the actual use
				of the TARP funds to date;
								(iv)the amount of
				TARP funds retained for the purpose of recapitalization; and
								(v)the expected use
				of the remainder of the TARP funds;
								(B)information
				compiled by the Secretary under subsection (b); and
							(C)a report, in a
				form and on a date to be established by the Secretary, on the compliance by the
				financial institution with the restrictions on dividends, stock repurchases,
				and executive compensation under the Security Purchase Agreement and executive
				compensation guidelines of the Department of
				Treasury.
							;
				(2)by redesignating
			 subsections (b) through (e) as subsections (c) through (f), respectively;
			 and
			(3)by inserting
			 after subsection (a) the following:
				
					(b)Information
				provided by financial institutions
						(1)In
				generalFor purposes of the report of the Secretary required by
				subsection (a)(4), financial institutions assisted under this title shall
				provide to the Secretary the information required by paragraph (2), at such
				times and in such manner as the Secretary shall establish.
						(2)Information
				requiredInformation required by this paragraph is—
							(A)for those
				financial institutions receiving $1,000,000,000 or more from the Capital
				Purchase Program established by the Secretary (or any successor thereto), a
				monthly lending and intermediation snapshot, as of a date to be established by
				the Secretary, which shall include—
								(i)quantitative
				information, as well as commentary, to explain changes in lending levels for
				each category on consumer lending, including first mortgages, home equity lines
				of credit, open end credit plans (as that term is defined in section 103 of the
				Truth in Lending Act (15 U.S.C. 1602)), and other consumer lending;
								(ii)quantitative
				information, as well as commentary, to explain changes in lending levels for
				each category on commercial lending, including commercial and industrial
				(C&I) lending and real estate;
								(iii)quantitative
				information, as well as commentary, to explain changes in lending levels for
				each category on other lending activities, including mortgage-backed
				securities, asset-backed securities, and other secured lending; and
								(iv)a narrative
				report of the intermediation activity during the reporting period, including a
				general commentary on the lending environment, loan demand, any changes in
				lending standards and terms, and any other intermediation activity; and
								(B)for those
				financial institutions receiving less than $1,000,000,000 from the Capital
				Purchase Program established by the Secretary (or any successor thereto), a
				lending and intermediation snapshot, as of a date to be established by the
				Secretary, but not more frequently than once every 90 days, including the
				information described in clauses (i) through (iv) of subparagraph (A).
							(3)Certification
				requiredThe information
				submitted to the Secretary under this subsection shall be signed by a duly
				authorized senior executive officer of the financial institution, including a
				statement certifying the accuracy of all statements, representations, and
				supporting information provided, and such certifications shall be included in
				the reports submitted by the Secretary under subsection
				(a)(4).
						.
			
